Citation Nr: 0200533	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-22 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
specific (simple) phobia, currently evaluated as 0 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
March 1982 to June 1984.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which granted the veteran's claim of entitlement to 
service connection for specific (simple) phobia and assigned 
a noncompensable evaluation.  In August 2000 the veteran 
filed a timely notice of disagreement.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 
(2001).  The RO subsequently provided the veteran a statement 
of the case (SOC) and notification as to his appellate 
rights.  In November 2000 the veteran perfected his appeal, 
and the issue was properly certified to the Board.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 
19.30, 20.302 (2001).

The Board notes that the veteran appeared for a hearing 
before a regional Hearing Officer in May 2000, and for a 
Travel Board hearing before the undersigned Member of the 
Board, also at the RO, in September 2001.  Transcripts of 
both hearings are of record.  


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the veteran's service-connected 
specific (simple) phobia is manifested by mild or transient 
symptoms that decrease efficiency during periods of 
significant stress, and he is not on continuous medication.  




CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for a 10 percent rating 
for specific (simple) phobia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.10, 4.130, Diagnostic Code 9403 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

Service medical records indicate that the veteran presented 
to Sick Call in March 1984, at which time he complained of 
"freez[ing] up" under pressure.  He was referred for 
psychological evaluation, which was conducted later that 
month.  During the evaluation the veteran reported 
sleeplessness, loss of appetite, and persistent worrying 
about his shipmates being hurt, due to a failure on his part, 
and all of the things that could go wrong during the day.  

Psychological examination revealed the veteran to be alert 
and oriented.  His affect was appropriate, his insight good, 
and his judgment unimpaired.  The psychologist noted that the 
nature of the veteran's condition did not make it amenable to 
treatment.  The veteran was diagnosed with adjustment 
disorder with anxious mood.  It was noted that his potential 
to "freeze" under pressure made him a hazard aboard ship 
and thereby unfit for shipboard duty.  The veteran was 
accordingly discharged from service, due to a personality 
disorder.

In January 1998 the veteran filed a claim seeking service 
connection for a personality disorder.  He was afforded a VA 
examination in April 1998, at which time he reported being 
married for 14 years, with two children.  The veteran further 
reported that he had worked for three years in construction, 
followed by a year doing manual labor, a couple of months as 
an administrator, and approximately 10 years as an industrial 
firefighter.  

According to the veteran, he was fearful of supervising 
others.  He indicated suffering from nightmares about having 
people around him get hurt.  He further indicated that his 
nervousness about supervising, and the associated mood 
swings, would last from 2 to 7 days, resolve, and then return 
approximately 1 month later.  

Psychological examination revealed the veteran to be alert 
and oriented to person, place, time, and situation.  His mood 
was good, with an euthymic affect and a logical and coherent 
thought process.  The veteran denied any auditory or visual 
hallucinations, delusions, or paranoia.  His insight and 
judgment were fair and his memory and concentration intact.  
The veteran also denied any suicidal or homicidal ideation.  
He was diagnosed with specific phobia and a personality 
disorder, not otherwise specified.  He was assigned a Global 
Assessment of Functioning (GAF) score of 70.  

In a rating decision dated in February 1999, the RO denied 
the veteran's claims of service connection for a personality 
disorder, adjustment disorder with anxious mood, and phobia 
of being in charge of other people.  The veteran filed a 
timely notice of disagreement and substantive appeal in 
February 2000.  

When he appeared before the Hearing Officer in May 2000, the 
veteran testified that his phobia had developed in service.  
He reported being nervous about something happening to 
someone in his charge.  According to the veteran, his current 
phobia even prevents him from being able to coach his 
children's athletic teams.  He also indicated that he had 
turned down several opportunities for promotions since his 
discharge because they involved supervisory responsibilities.  
He denied any history of mental illness prior to enlistment.  
He continued to complain of sleeplessness, anxiety, and mood 
swings.  He reported having a good relationship with his wife 
and children, except during occasional periods of withdrawal.  
When asked whether he was currently being treated for his 
psychological disorders, the veteran indicated that he had 
not received any treatment since discharge.  

In a subsequent rating decision dated in May 2000, the 
Hearing Officer granted the veteran's claim of entitlement to 
service connection for a mental disorder, and assigned a 
noncompensable (0 percent) evaluation.  The veteran filed a 
timely notice of disagreement as to the disability evaluation 
assigned.  

The veteran was afforded another VA examination in December 
2000.  He denied any symptoms of psychiatric illness, and 
stated that he never received any psychiatric treatment other 
than his evaluation in service and his April 1998 VA 
examination.  He specifically noted that he has never been on 
any medication for his psychiatric symptoms.  

He continued to report a fear of being in supervisory 
positions.  He said his appetite was good but his sleep 
disturbed.  The veteran stated that overall he is happy and 
enjoys life.  He denied any other symptoms of depression, 
mania, or hypomania.  He also denied the classic symptoms of 
anxiety except when placed in supervisory positions, at which 
time he reported becoming nervous and anxious, and felt an 
accelerated heartbeat.  

Socially, the veteran reported being married for 17 years 
with two children.  He denied the use of alcohol, tobacco, or 
illicit drugs.  The veteran was working as a technician in a 
computer store at the time of the examination.  

Examination revealed the veteran to be well-groomed and quite 
guarded, with good eye contact.  His hygiene was good and his 
speech well articulated, logical and spontaneous.  He was 
alert and oriented with average cognition.  His attention, 
concentration, and recent and remote memory were intact.  His 
affect was sometimes hostile, although he denied any suicidal 
or homicidal ideation.  The veteran denied any delusional 
thoughts or auditory or visual hallucinations.  His insight 
and impulse control were fair.  The veteran was diagnosed 
with specific phobia, situational type, with a history of 
personality disorder not otherwise specified.  He was 
assigned a GAF score of 70.  

At his Travel Board hearing before the undersigned, in 
September 2001, the veteran continued to complain of anxiety 
and nervousness associated with any supervisory 
responsibilities.  The veteran testified that his service-
connected mental condition caused him to seek jobs that 
allowed him to work on his own.  He reported being 
uncomfortable in large crowds, to the extent that he is the 
last to arrive at church and the first to leave.  He further 
reported having anxiety attacks with associated chest pains, 
one of which had required emergency medical observation.  

Later in September, following his Travel Board hearing, the 
veteran submitted copies of the records of treatment received 
in March 2001, when he presented at an emergency room with 
chest pain and shortness of breath.  No acute abnormalities 
were shown on chest X-rays, and a stress electrocardiogram 
showed no arrythmia or ischemia.  His discharge diagnosis was 
non-cardiac chest pain.

II.  Legal Analysis

A.  Preliminary Matters

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and a 
supplemental SOC provided by the RO in October 2000 and 
January 2001, respectively, the veteran and his 
representative have been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

The Board notes that the records of emergency treatment 
received for chest pains in March 2001, which the veteran 
identified at his Travel Board hearing, have been associated 
with the claims folder.  The Board further notes that such 
records have not been considered by the RO and the veteran 
has not filed a written waiver of initial RO consideration.  
These records only stand to substantiate the veteran's 
testimony that he was provided emergency treatment for non-
cardiac chest pains.  Therefore, we find that there is no 
prejudice to the appellant in our proceeding to a decision in 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).  

B.  Discussion

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life.  38 C.F.R. §§ 4.1, 4.10. Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran filed an initial claim of entitlement to service 
connection for his phobia disorder in January 1998.  
Effective November 7, 1996, before his claim was filed, VA's 
Rating Schedule, 38 C.F.R. Part 4, was amended with regard to 
rating mental disorders, including anxiety disorders.  
61 Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. § 
4.130).  Because the veteran's claim was filed after the 
regulatory change occurred, only the current version of the 
schedular criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VAOPGCPREC 3-2000, 65 
Fed. Reg. 33,421 (April 10, 2000).  

On and after November 7, 1996, the Rating Schedule provides 
as follows for specific (simple) phobia; social phobia:

100%:  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70%:  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.

50%:  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30%:  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%:  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%:  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code (DC) 9403 (2001).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994 (DSM-IV).  A GAF score of 41 to 50 is defined as 
encompassing serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
score of 51 to 60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). A score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

In the present case the veteran's service-connected specific 
(simple) phobia has been evaluated as noncompensable, under 
38 C.F.R. § 4.130, DC 9403.  

Since his service-connected condition was first documented in 
service, the veteran has complained of nervousness and 
anxiety during periods of stress, generally associated with 
being in a position of authority.  More specifically, he has 
reported "freezing" under pressure.  He has specifically 
sought out non-supervisory positions, and even declined 
promotions, for fear of something happening to someone in his 
charge.  

Psychological examinations in March 1984, April 1998, and 
December 2000 have revealed the veteran to be oriented and 
alert.  His thought process has continually been noted as 
logical and his speech coherent.  The veteran has 
specifically denied any suicidal or homicidal ideation.  He 
also denied any paranoia, mania or hypomania.  The veteran's 
insight and judgment have consistently been noted as fair, 
with his memory and concentration intact.  

It has also been noted that the veteran has been married for 
at least 17 years and has two children.  Although he reports 
an inability to attend many large gatherings, occasional 
periods of withdrawal and coach his children's athletic 
teams, he generally reports good relationships with his wife 
and children.  In fact, the veteran specifically noted that 
he is generally happy with his life.  Furthermore, he has 
consistently denied requiring treatment or medication for his 
service-connected disability.  

The Board observes that the words "slight", "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
pertinent evidence must be evaluated in arriving at a 
decision regarding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

The veteran has continuously been assigned a GAF score of 70, 
which, as discussed above, indicates some mild symptoms with 
some difficulty in social and occupational functioning while 
generally functioning well with some meaningful interpersonal 
relationships.  See DSM-IV.  The results of each of his 
psychological evaluations, and the veteran's own statements, 
tend to reveal only occasional symptoms during periods of 
stress.  Furthermore, as discussed above, he has good 
familial relations.

In view of the foregoing, we conclude that the evidence is at 
least in relative equipoise as to the level of psychiatric 
disability, and as to whether it is reasonable to conclude 
that the disability picture is comparable to a 10 percent, as 
opposed to a zero percent, evaluation.  Overall, the evidence 
shows that there is a question as to which of the two 
evaluations should apply, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 10 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of doubt, that a 
10 percent rating under Diagnostic Code 9403 is warranted.

As noted above, a higher evaluation of 30 percent is 
warranted only for occupational and social impairment with 
occasional decrease in work efficiency due to depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  In the present case, the 
veteran does not appear to claim, and the Board does not 
find, that he is intermittently unable to perform 
occupational tasks.  In fact, the veteran does not appear to 
report any absences from work or inability to perform his 
job.  More specifically, he continually reports being offered 
promotions.  

The veteran also does not appear to claim that he suffers 
from depression.  Examiners have consistently reported his 
mood and affect to be appropriate.  While the veteran does 
suffer from occasional anxiety, he has continuously denied 
any paranoia or auditory or visual hallucinations.  In 
addition, the veteran suffers only occasional sleeplessness, 
and both his recent and long-term memory have remained 
intact.  

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case.  As stated, the level of disability, when the benefit 
of the doubt is given to the veteran, is approximately 
commensurate with a 10 percent rating under DC 9403.  Thus, 
the appeal is granted. 

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  We, of 
course, defer to the RO to assign an effective date for the 
10 percent rating being awarded pursuant to this decision.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in January 1998, has his 
psychiatric disability been more disabling than as currently 
rated under this decision.


ORDER

An increased rating to 10 percent is granted, for service-
connected specific (simple) phobia, subject to the 
controlling regulations governing the payment of monetary 
awards.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

